         Case 1:19-cv-02316-RC Document 85-1 Filed 05/04/21 Page 1 of 2




                                     United States District Court
                                        District of Columbia


David Alan Carmichael, et al.                         )
                                                      )
        Plaintiffs                                    )       Case No: 1:19-CV-2316-RC
                                                      )
                                                      )       Re: Minute Order of
Antony John Blinken, in his                           )           April 19, 2021
Official capacity as Secretary of State, et al.,      )
                                                      )
        Defendants                                    )




   Plaintiffs’ Immediate Response In Opposition To Court Minute Order And Notice Of
        Defendant Misconduct; Relief From The April 19, 2021 Order Is Requested

                                         ATTACHMENT 1

          Travel.state.gov/content/travel/en/passports/passport-help/faqs.html/#ssn
                                            page8
              Case 1:19-cv-02316-RC Document 85-1 Filed 05/04/21 Page 2 of 2




  5. My child's address has changed. Do I              
  need to update his or her passport?



Social Security Number Requirement


                                                      ALL /



  1. Do I have to provide my Social                    
  Security number on my passport
  application?

 Yes. 22 U.S.C. 2714a  and 22 C.F.R 51.60(f)  requires
 you to provide your Social Security number, if you have
 one, when you apply for a U.S. passport or renewal of a
 U.S. passport.

 If you fail to provide the information, you will encounter
 a delay in processing and/or denial of your passport
 application. You will also be subject to a $500 penalty
 enforced by the IRS pursuant to Section 6039E of the
 Internal Revenue Code (26 U.S.C. 6039E ). All
 questions on this matter should be directed to the
 nearest IRS ofﬁce.




  2. What if I don’t have a Social Security            
  number?

 If you would like to apply for a U.S. passport, and you
 don’t have a Social Security number, you will need to
 submit a statement, signed and dated, which includes
 the phrase, “I declare under penalty of perjury under the
 laws of the United States of America that the following
 is true and correct: I have never been issued a Social
 Security number by the Social Security Administration.”
